\OOQ\]G\LA-BL)JN>_¢

N[\)I\JNN[\JNI\)N\-*'-‘l-*

Case 2:18-cv-Ol7lO-RSL Document 26 Filed 03/01/19 Page 1 of 5

Judicial Assignment: Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEAT]`LE
MAPLE LEAF HOUSING Case No. 2:18-cv-01710-RSL
INVESTMENTS, LLC, a Washington
company, STIPULATED MOTION AND
[P-ROPGS'E'B']' ORDER EXTENDING
Plaintiff, TIME FOR RESPONSIVE
PLEADING

 

VS.

TEXACO DOWNSTREAM PROPERTIES
Inc., a Delaware corporation,

Note on calendar: March 1, 2019

Defendant.

 

Pursuant to the order entered by this Court on the stipulation between
Plaintiff MAPLE LEAF HOUSING, INVESTMENTS, LLC’s (“Plaintiff”) and
Defendant TEXACO DOWNSTREAM PROPERTIES INC. (“Defendant”), Defendant’s
responsive pleading is due March 1, 2019. See, Dkt. # 24. Plaintiff and Defendant now
jointly move under FRCP 6(b) for further a 21-day extension of Defendant’s deadline to
tile a responsive pleading to March 22, 2019. There is good cause for granting an
extension because Plaintiff and Defendant have reached agreement, in principal, to
resolve issues raised in Defendant’s November 30, 2018, meet and confer
correspondence (“Meet and Confer Correspondence”) such that there Will be no need for

a motion to dismiss certain claims. Additionally, the parties have further agreed, subject

 

 

 

STIPULATION RE: ADDITIONAL TIME TO l Rogers Joseph O’Donnell
FILE RESPONSIVE PLEADING 311 Califomia Street, Floor 10
Case No.: 2:18-cv-01710-RSL San Francisco, CA 94104

(415) 956-2828

Page l
485955J

 

'Ln 4> 140 bd

WD 00 `J Ch

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-01710-RSL Document 26 Filed 03/01/19 Page 2 of 5

to the Court’s approval, to stay for 120 days all litigation deadlines and activities while an
environmental investigation is jointly undertaken at Plaintif`f"s property. Based on the
foregoing, Plaintiff drafted and circulated (1) an agreement that, among other things,
resolves issues raised in the Meet and Confer Correspondence and allows the parties to
undertake the environmental investigation of Plaintist property (the “Agreement”), and
(2) a stipulated order staying all litigation deadlines and activities for 120 days while the
environmental investigation is undertaken and that also proposes new case management
deadlines upon the expiration of the 120 day stay period (the “Stay”). Defendant recently
provided its comments and revisions on the Agreement and Stay to Plaintiff`. The parties
have not yet finalized these documents.

The parties jointly request an further 21-day extension of Defendant’s
deadline to file a responsive pleading to allow the parties to: (1) finalize the Agreement,
and (2) finalize and present to this Court the Stay.

Pursuant to FRCP Rule 6(b), the Court may, for good cause, extend the
time for Defendant to respond to Plaintiff`s Complaint.

Based on the foregoing, Plaintif`f and Defendant jointly request that the
Court issue an order extending the deadlines for Defendant’s responsive pleading twenty-

one days to March 22,`2019.
IT IS SO STIPULATED THROUGH COUNSEL OF RECORD

 

 

 

 

STIPULATION RE: ADDITIONAL TIME TO Rogers Joseph O’Donnell
FILE RESPONSIVE PLEADING 311 California Street, Floor 10
Case No.: 2:18-cv-01710-RSL San Francisco, CA 94104

(415) 956-2828

Page 2
485955.1

 

\OO¢'\]O\LJ\J>WN)-

NNNNI\J[\)[\.>NN
wommhw-o$;§;;§$§:;

Case 2:18-cv-01710-RSL Document 26 Filed 03/01/19 Page 3 of 5

Dated: March 1, 2019, 2019

Dated: March 1, 2019

ROGERS JOSEPH O'DONNELL, PC

By: /s/ Robert C. Goodman

Robert C. Goodman, WSBA No. 49144

E. Jacob Lubarsky, WSBA No. 52992

311 California Street, 10th Floor

San Francisco, CA 94104
rgooa’man@rjo.com

jlubarsky@rjo. com

Telephone: (415) 95 6-2828

Attomeys for Defendant

TEXACO DOWNSTREAM PROPERTIES
INC.

VERIS LAW GROUP PLLC

By: /s/ David F. Stearns

Howard F. Jensen, WSBA No. 25144
David F. Stearns, WSBA No. 45257
1809 Seventh Ave., Suite 1400
Seattle, WA 98101
howard@verz'slawgroup. com
david@verislawgro up. com
Telephone: (206) 829-9590
Attorneys for Plaintij”

MAPLE LEAF HOUSING
INVESTMENTS, LLC

I attest that concurrence in the filing of` this document has been obtained

from David F. Stearns, counsel for Maple Leaf Housing Investments, LLC.

Dated: March 1, 2019 ROGERS JOSEPH O’DONNELL

By: /s/ Robert C. Goodman

ROBERT C. GOODMAN
Attorneys for Defendant

 

 

 

 

STIPULATION RE: ADDITIONAL TIME TO
FILE RESPONSIVE PLEADING

Case No.: 2:18-cv-Ol710-RSL

Page 3

Rogers Joseph O’Donnell

311 Califomia Street, Floor 10
San Francisco, CA 94104
(415) 956-2828

485955.1

 

\OOO`_]C\Ul-l>~b$!\.)\-*

NNNNNNNNN '
oo\io\m¢>wN-QE;:;;I;E:E

Case 2:18-cv-01710-RSL Document 26 Filed 03/01/19 Page 4 of 5

ORDER

The deadlines in this case are hereby extended as follows:

Defendant’s responsive pleading shall be filed no later than March 22,

2019.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: N\GM`/L\LiZO{q By MS(A'MM[(

HONORABLE ROBERT S. LASNIK
U.S. DISTRICT COURT J'UDGE

 

 

 

STIPULATION RE: ADDITIONAL TIME TO
FILE RESPONSIVE PLEADING

Case No.: 2:18-cv~01710-RSL

Page 4

 

Rogers Joseph O’Donnell
311 California Street, Ploor 10
San Francisco, CA 94104
(415) 956-2828

485955.1

 

